Title: To George Washington from William Fairfax, 28 June 1755
From: Fairfax, William
To: Washington, George



Sir
Wmsburg 28th June 1755

I rec’d your Favor of the 7th inst. which I Show’d to our particular Friends. We rejoyce at your safe Return with the necessary Cash wanted to begin your Progress and are concernd at the G—s unreasonable Impatien⟨ce and⟩ the unmerited Censure of our Want of public Zeal to answer all his Demands. We allow He may know his Wants, and We are the Judges to know our Ability in the Supply. If We are misrepresented home, our Correspondents will acquaint Us therewith and give Us an Opportunity to acquit our Selves of any unjust Complaints—G: Fx writes to Me, that He thinks himself obligd to go as far as Will’s Creek in quest of and to get Enquiry of his Plowman and Horses, unduly taken from the Plow and carried away without a Valuation and perhaps without Remedy. Will any military Officer take Such a violent Method in Great Britain with Impunity! If so, I do not understand what I read in the Articles of War. We shall be a little impatient till We can know

You have passd the rugged, and Sometimes thought, impassable Mountains calld the Allegany and have descended into the fertile Plains of the Ohio, driving back the French to their narrow Limits in Canada—The Ho. of Burgesses are now in Debate and forming a Lottery Bill as the most probable Means of raising Money to defray the public Contingencys, Others imagine a Land-Tax would be more Effectual. Our latest advices inform that the King embarqu’d for Hanover the 29th of April—The Duke at the Head of the Regency. A French Squadron from Brest Sayld to the Wtern Parts of Ireland, Sr Edwd Hawke & Adml Boscawen gone after them. The Bearer Capt. Shaw lately from England, last from So. Carolina is recommended by the Duke as an Officer worthy of General Braddock’s Regards and goes to receive his Commands. I can doubt but your Merit prevents You from being Maltreated on Accot of your endeavoring to vindicate your Countrymen wherein They may be fairly vindicated. Please to make my kind Complts to Capt. Cholmondly, Lt Locke and Such other Officers as appear to think Me worthy of their Remembrance. Yr Mother & Family are well and Send their Several Greetings, desiring often to know of yr Welfare & Progress. I am dear Sr Your faithful & affecte Friend &c.

W: Fairfax

